Citation Nr: 1453205	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  13-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois




THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.





ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is under the jurisdiction of the VA RO in Chicago, Illinois.

In his February 2013 substantive appeal, the Veteran requested a motorized scooter to assist in ambulation due to his right and left knee disabilities.  However, this issue is not currently on appeal to the Board.  The need for devices such as wheelchairs, braces, and motorized scooters is determined by the Veterans Health Administration (VHA).  38 C.F.R. § 20.101(b) (2014).  Therefore, the Board notes that the Veteran should request such a motorized scooter from a Veterans Affairs Medical Center (VAMC) in the first instance or seek information about this matter from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file reflects that the Veteran reported treatment from the Hines VA Medical Center (VAMC), but that all of those treatment records have not been associated with the claims file.  Of particular note, the claims file reveals that VA treatment records from July 2011 through November 2012 were associated with the electronic claims file, but there are no such medical records shown in the uploaded documents and the records are not otherwise associated with the claims file.  While an electronic record document entry labeled "CAPRI" with specified dates of treatment from July 19, 2011 through November 14, 2012 is noted, such entry contains no uploaded documents.  Accordingly, upon remand, the RO should obtain and associate all available VA treatment records with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the Hines VAMC, and any associated outpatient clinics, to include dated from July 19, 2011.  All attempts to obtain these records should be documented in the claims file.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




